Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1
b.	Pending: 1-7
Claims 8-20 have been cancelled.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 2/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Atwal et al. (US 20080288720).

Regarding independent claim 1, Atwal discloses an apparatus (Figs. 4, 5B, 6) comprising:
a latch circuit (501; Fig. 4) configured to store a first signal and a second signal (Fig. 4 shows two signals COMP (first signal) and TRUE 
a comparator circuit (504; Fig. 4) configured to receive a third signal and a fourth signal (Fig. 4 shows two signals kc (fourth signal) and kt (third signal)), wherein the third signal is complementary to the fourth signal (signals kc and kt in Fig. 4 are complementary signals), the comparator circuit comprising:
a first portion (left string with four transistors of block 504 in Fig. 4 that has signal kc as input) configured to activate when the fourth signal is in a first logical level (when signal kc (fourth signal) is low (first logical level, low = 0), the PMOS transistor connected to it will be activated), and configured to, when active, couple a signal line to a voltage when the first signal is at the first logical level (Fig. 4 along with [0041] describes that storage nodes (e.g., labeled TRUE and COMP) are connected vertically through vias to the compare circuits. When (first signal) COMP is also at the first logical level (low = 0); the top two PMOS transistors on left string of 504 will be conducting and the middle horizontal line will be connected to a voltage level (supply voltage) as the bottom two NMOS transistors of the same string are OFF. Right side string of 504 will have no impact on the output 
a second portion (right string with four transistors of block 504 in Fig. 4 that has signal kt as input) configured to activate when the third signal is at the first logical level (when signal kt (third signal) is low (first logical level; low = 0), the PMOS transistor connected to it will be activated), and configured to, when active, couple the signal line to the voltage when the second signal is at the first logical level (When (second signal) TRUE is also at the first logical level (low = 0); the top two PMOS transistors on right string of 504 will be conducting and the middle horizontal line will be connected to the same voltage level (supply voltage) as the bottom two NMOS transistors of the string are OFF. Left side string of 504 will have no impact on the output line as left string is in high impedance state because of the complementary nature of the input signals).

Regarding claim 4, Atwal discloses all the elements of claim 1 as above and further a logical state of the first signal represents a logical state of a bit stored by the latch circuit (Fig. 4 shows that logical state of the first signal COMP is the logical state of bit line (blc) which is being stored by the latch 501).
.

Allowable Subject Matter
Claims 2-3, and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kushida (US 20110051530)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/23/2021